       Case 4:18-cv-03045 Document 10 Filed on 02/06/19 in TXSD Page 1 of 1


UNITED STATES DISTRICT COURT                    SOUTHERN DISTRICT OF TEXAS

                                HOUSTON DIVISION

Kirsten S. Barnes
   Plaintiff(s),

v.                                                    Case No. 4:18−cv−03045

Accounts Receivable
  Defendant(s).



                             NOTICE OF SETTING
                             PLEASE TAKE NOTICE

                             HEARING: Initial Conference
                                  DATE:   3/21/2019
                                  TIME:   02:15 PM
                               HAS BEEN SET BEFORE
                              JUDGE KEITH P. ELLISON
                          UNITED STATES COURTHOUSE
                           515 RUSK COURTROOM 3−A
                             HOUSTON, TEXAS 77002.


         ALL PARTIES MAY APPEAR BY TELEPHONE BY CALLING IN
            ON THE COURT'S DIAL−IN NUMBER AT 713−250−5238.
       ENTER CONFERENCE ID: 45238, FOLLOWED BY PASSWORD: 13579.




David J. Bradley, Clerk                                         Date: February 6, 2019

By Deputy Clerk, A. Rivera
